Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0019883 to Worm et al.
Claim 1, Worm discloses the patient support surface module 40 for supporting a patient body part, the patient support surface module comprising a locking device 30 that includes the following a plug bolt defined by a first rail 220; a bolt element defined by a plunger 230 that is movably accommodated in a through opening in the plug bolt (fig. 10H), wherein a longitudinal axis of the through opening extends at an acute angle relative to a longitudinal axis of the plug bolt; and an actuating element defined by a spring 227 by means of which the bolt element is movable between a released position and a locked position [0102][0103].


Claim 2, Worm discloses the patient support surface module wherein the first rail is linearly displaceable in the through opening.
Claims 4-5, Worm discloses the patient support surface module wherein the first rail is capable of being displaced and rotated in the through opening [0103].
Claim 6, Worm discloses the patient support surface module wherein the actuating element has a finger lever 250 having a recessed grip for a finger a user.
Claim 7, Worm discloses the patient support surface module wherein the locking device includes a base body defined by a second rail 225 having at least one deflector rib defined by a tapered portion 245 to prevent a user from being caught on the actuating element.
Claim 8, Worm discloses the patient support surface module wherein the actuating element has a release button 250, so that the actuating element is movable only after the actuation, or when the release button is simultaneously actuated.
Claim 9, Worm discloses the patient support surface module wherein the plunger 230 is movable from a first position as it moves toward the tapered portion, in which a movement of the bolt element is blocked, once aligned the plunger is snapped into a second position of a recess, and wherein the plunger is movable from the second position into a third position in order to move the bolt element from its locked position into its released position [0103].
Claim 10, Worm discloses the patient support surface module wherein the plunger  includes a locking tab which in the first position rests against a contact surface of the locking device, and wherein the movement into the second position includes a displacement of the locking tab relative to the contact surface [0103]. 
Claim 11, Worm discloses an interface for connecting two patient support surface modules, comprising: a patient support surface module, and a female patient support surface module 225 having a receiving opening for accommodating the plug bolt of the locking device (fig. 10G), and having a locking recess 255 in the receiving opening shaped for accommodating the bolt element of the locking device [0103](fig. 10H). 
Claim 18, Worm discloses a patient support surface module 40 for supporting a patient body part, the patient support surface module comprising a locking device 30 that includes the following: a plug bolt defined by a first rail 220; a bolt element defined by a plunger 230 that is movably accommodated in a through opening in the plug bolt (fig. 10H), wherein a longitudinal axis of the through opening extends at an acute angle  relative to a longitudinal axis of the plug bolt; and an actuating element defined by a spring 227 by means of which the bolt element is movable between a released position and a locked position [0102][0103]; wherein the actuating element has a finger lever 250; and  wherein the locking device  includes a base body having at least one deflector defined by a tapered portion 245 to prevent a user from being caught on the actuating element.
Claim 19, Worm discloses a patient support surface module 40 for supporting a patient body part, the patient support surface module comprising a locking device 30 that includes the following: a plug bolt defined by a first rail 220; a bolt element defined by a plunger 230 that is movably accommodated in a through opening in the plug bolt (fig. 10H), wherein a longitudinal axis of the through opening extends at an acute angle relative to a longitudinal axis of the plug bolt; and an actuating element defined by a spring 227 by means of which the bolt element is movable between a released position and a locked position [0102][0103]; wherein the actuating element has a release button 250, so that the actuating element is movable only after the actuation, or when the release button is simultaneously actuated.
Allowable Subject Matter
Claims 3, 12-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673